United States Court of Appeals
                                                                         Fifth Circuit
                                                                       F I L E D
                         UNITED STATES COURT OF APPEALS               November 6, 2003
                              FOR THE FIFTH CIRCUIT
                                                                    Charles R. Fulbruge III
                                                                            Clerk
                                   No. 03-30329
                                 Summary Calendar


                                DARRYL A. CROCKETT,

                                                        Plaintiff-Appellant,

                                      versus

WACKENHUT CORRECTIONAL CORP.; O. KENT ANDREWS; MARK ESTES; JOSEPH
EVANS, JR.; WALTER GARNETT; DANIEL GRANGER; WILLIAM MARTIN; DOE
LINSEY; DOE MANUAL; RICHARD WACKENHUT; CARLENE VIDRINE; GORDON
WEBB; DOE SIMMONS; JOHN ONELLION; DOE MORGAN; DOE WHITTINGTON,

                                                        Defendant-Appellees.


               Appeal from the United States District Court
                   for the Western District of Louisiana
                                (02-CV-1446)



Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

       Darryl A. Crockett, Louisiana inmate # 97474, appeals the

dismissal of his 42 U.S.C. § 1983 civil-rights action.

       For his retaliation claim, Crockett contends that the district

court erred in dismissing his complaint because he alleged facts in

support of a direct-retaliation theory and a chronology of events

from       which   it   could   reasonably   be   inferred   that   retaliation

       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
occurred   because    he    had   written     a    complaint     letter    to   an

administrator at a different correctional facility.                    Crockett’s

retaliation claim fails unless he identifies a constitutional

right, the exercise of which resulted in retaliation. See McDonald

v. Steward, 132 F.3d 225, 231 (5th Cir. 1998).

     As Crockett concedes, he did not have a constitutional right

to complain.     See Gibbs v. King, 779 F.2d 1040, 1045-46 (5th Cir.

1986). Crockett maintains, however, that prison officials censored

his outgoing     mail.     “Prison   officials       may   not   censor    inmate

correspondence    simply    to    eliminate       unflattering    or    unwelcome

opinions   or   factually    inaccurate      statements.”         Procunier     v.

Martinez, 416 U.S. 396, 413 (1974), overruled in part, Thornburgh

v. Abbott, 490 U.S. 401 (1989).       Taking as true (as we are required

to do) Crockett’s allegation that prison officials censored his

mail, Crockett has alleged a constitutional right and a chronology

of events from which it can reasonably be inferred that he was

subject to retaliation through disciplinary proceedings, as well as

being directly disciplined for writing the letter.               See Bradley v.

Puckett, 157 F.3d 1022, 1025 (5th Cir. 1998); Woods v. Smith, 60
F.3d 1161, 1166 (5th Cir. 1995).

     Crockett also contends that, before dismissing his First

Amendment claim, the district court should have given him the

opportunity to amend. To the extent that his claims were dismissed

as frivolous, the district court was not required to provide

Crockett an opportunity to amend.           See Graves v. Hampton, 1 F.3d
315, 318 n.12 (5th Cir. 1993), abrogated on other grounds, Arvie v.

Broussard, 42 F.3d 249, 251 (5th Cir. 1994).     Moreover, Crockett

did amend his complaint once; and he had the opportunity to file

objections to the magistrate judge’s report and recommendation and

did so.

      Finally, Crockett contends that the district court erred in

dismissing his Eighth Amendment claims for failure to exhaust his

administrative remedies because it will take over three years to do

so.   Crockett urges application of the exception found in McCarthy

v. Madigan, 503 U.S. 140 (1992), as cited in Edwards v. Johnson,

209 F.3d 772, 776-77 (5th Cir. 2000), to excuse him from his Prison

Litigation Reform Act (PLRA) duty to exhaust.   Edwards involved an

alien awaiting deportation, a situation to which the PLRA does not

apply; and we have declined to apply McCarthy’s exception to the

exhaustion requirement for prisoners’ claims under the PLRA.     See

Clifford v. Gibbs, 298 F.3d 328, 332 (5th Cir. 2002).

      That part of the judgment dismissing with prejudice Crockett’s

retaliation claim is VACATED; the remainder of the judgment is

AFFIRMED; and this matter is REMANDED for further proceedings.


                VACATED IN PART; AFFIRMED IN PART; and REMANDED